EXHIBIT 10.6

 

Darkstar Ventures Inc. 

410 Park Avenue, 15th Floor 

New York, NY 10022

 

June 10, 2014

 

First Line Capital, LLC

 

Re: Promissory Note dated March 13, 2012
 

Gentlemen:

 

Reference is hereby made to the Promissory Note dated March 13, 2012 (the
"Note"), as extended by the letter agreement dated October 8, 2013. Capitalized
terms used herein not otherwise defined shall have the meanings ascribed to such
terms in the Note.

 

Holder hereby agrees and acknowledges that notwithstanding the terms of the
Note, the Maturity Date of the Note is March 31, 2015. The parties further agree
and acknowledge that from March 31, 2014 through the date hereof, the Note was
in default.

 

As of the date hereof, Borrower agrees and acknowledges that the amount of
principal outstanding under the Note is $90,690 and the amount of accrued
interest thereon is $12,580.66.

 

For purposes of clarity and to remove any ambiguity, Borrower and Holder agree
that there is no maximum amount that the Holder has agreed to fund pursuant to
the Note and no minimum amounts of increments.

 

This amendment shall be governed by and construed in accordance with the laws of
the State of New York applicable to agreements made and to be performed therein
without giving effect to conflict of law principles.

 

After the date hereof, any and all references to the Note shall include the
terms of this agreement.

 

If the foregoing accurately sets forth our agreement, please execute where
indicated below and return a fully executed copy of this agreement to our
attention, whereupon this agreement shall become a valid and binding agreement
between us in accordance with the terms hereof.

  

  DARKSTAR VENTURES INC.           By: /s/ Chizkiyahu Lapin     Name: Chizkiyahu
Lapin     Title: CEO  

   

AGREED AND ACCEPTED:     FIRST LINE CAPITAL, LLC       By: /s/ Daniel Hirsch  
Name: Daniel Hirsch   Title: Managing Partner  

 